By the Court, Bronson, J.
When the plaintiff moves, he should give notice of a motion for leave to amend his declaration by changing the venue;(a) but as the affidavit plainly shows the object and necessity for the motion, the proper rule may be granted under the clause in the notice asking for other relief. (1 Cowen, 135, note.)(b) It is only giving the plaintiff the particular thing which he asks, though in a modified form.
Ordered accordingly.

а) See 4 Hill, 62, note, pl. 2, and the cases there cited.


 See Ferguson v. Jones, (12 Wend. 241,) in connection with Stearns v. Kenyon, (post, p. 519;) also 1 Barbour's Ch. Prac. 570.